ROBERT M. HILL, District Judge
(dissenting).
I respectfully dissent.
The majority states that it has found no prior decisions quite in point. I feel that the issue in this case is controlled by the decision of the Interstate. Commerce Commission (hereinafter I.C.C. or Commission) in East South Joint Rates and Routes, Cancellation, 54 M.C.C. 747 (1945). In that case Fredrickson, a motor common carrier of general commodities, entered into joint rates with other carriers which applied whether Fredrickson was the originating, bridge or delivering carrier. Fredrickson then proposed to withdraw from the joint rates and through routes in those cases in which it was the bridge carrier and continue the joint rates in cases where it was the originating or delivering carrier. The Commission sustained Fredrickson’s right to withdraw from the routes, holding that because the provisions of § 216(c) were permissive, the Commission could not prevent the carriers who established through routes from closing them.
The intervenors in this case complain that T.I.M.E.’s withdrawal would result in higher rates and other inconveniences. Similar contentions were asserted by shippers in East South. Nevertheless, the Commission held that Fredrickson’s 'general withdrawal was not discriminatory, though it indicated that a selective withdrawal might be discriminatory. In this case, of course, T.I.M. E. is withdrawing from all routes in which it is bridge carrier, not just some of them. Thus its withdrawal is general, not selective.
The majority maintains that the cancellation of all through routes in which T.I.M.E. is the bridge carrier is a selective cancellation. They rely on two cases, Associated Truck Lines, Inc. v. United States, 304 F.Supp. 1094 (W.D.Mich. *12431969), and Greyhound Lines, Inc. v. United States, 268 F.Supp. 746 (N.D.Ill. 1967) for this proposition. I feel these cases are distinguishable.
In Associated plaintiff trucking line had maintained agreements with other carriers for through routes and joint rates for the carrying of general commodities. Associated then cancelled all through routes and joint rates on shipments of furniture. The I.C.C. found the cancellation unlawful. On appeal, the decision was affirmed.
The carrier in Associated did not cancel through route agreements previously established; it merely refused to transport furniture over those routes. Recognizing this, the court relied in part on § 216(d), which proscribes “unjust discrimination ... or undue or unreasonable prejudice or disadvantage .” As this court reads Associated, it was the carrier’s attempt to withdraw from through routes as to a particular commodity while maintaining the routes for other commodities that resulted in discrimination.
In Greyhound the plaintiff had maintained optional ticket honoring provisions with several bus lines. Greyhound sought leave to cancel the arrangement with one bus line, Missouri, Kansas & Oklahoma (MK&O), after the agreement had been in effect 26 years. The I.C.C. denied leave for cancellation and the court affirmed.
That decision is distinguishable from this case in several respects. First, discrimination against one particular carrier was present. The court noted that evidence presented before the I.C.C. indicated that Greyhound had attempted to eliminate the competition of MK&O for several years by a variety of methods. These included attempts to purchase MK&O stock and implementation of scheduling changes which hampered MK&O operations. Greyhound’s discontinuance of ticket honoring appeared to be a further attempt to eliminate this competition.
Further, Greyhound concerned passenger, rather than property, carriers, and thus involved application of § 216(a), rather than § 216(c), of the Interstate Commerce Act. Section 216(a) is a mandatory statute, providing “It shall be the duty of every common carrier of passengers by motor vehicle to establish reasonable through rates . . . ” (emphasis added). Section 216(c), on the other hand, is permissive, providing, “Common carriers of property by motor vehicle may establish . . . ” (emphasis added). The court noted these differences and characterized cases based on interpretation of § 216(c) as inapplicable.1
The Interstate Commerce Act does not grant the Commission jurisdiction to control establishment of through routes by motor common carriers of property. Where such through routes have been voluntarily established, the Commission has taken the position that it lacks jurisdiction to prevent, their cancellation. East South Joint Rates and Routes, Cancellation, 44 M.C.C. 747 (1945); Southeast Shippers Association, Inc. v. Akers Motor Lines, Inc., 54 M.C.C. 771 (1952). In order to remedy this lack of authority, the Commission has sought passage of legislation granting it jurisdiction to compel establishment and maintenance of through routes of such carriers. Despite these facts, the Commission now argues that it has the power to prevent cancellation of through *1244routes. I disagree with this contention and feel the Commission should seek expansion of its jurisdiction from Congress, not the courts.
The issue of the burden of proof in this case was briefed and argued by the parties. The majority impliedly holds that the cancellation of through routes and joint rates is a change of rates which the Commission has authority to regulate, and that the burden of proof would therefore be placed on the carrier to show the reasonableness of any change. I feel the provisions of § 216 (g) are not applicable when a carrier totally withdraws from through routes, and that the carrier has no burden of proof where the withdrawal is not discriminatory.
Opinion Denying New Trial
PER CURIAM:
The court has received and considered the motion for new trial filed on behalf of the plaintiff in the above entitled and numbered cause.
In addition to those authorities cited in the court’s opinion and judgment of July 3, 1972, two cases have been determined in three-judge court actions which are in agreement with the conclusions reached by this court in its original opinion and judgment. McLean Trucking Co. v. United States, 346 F.Supp. 349 (M.D.N.C.19 — ), and Smith’s Transfer Corp. v. United States, Civil No. 71-C-44-H, U.S.D.C., W.D.Va. In addition to the grounds which were set forth and discussed in the majority opinion of this court, the majority here concurs in the views expressed in these cases and would cite them as additional authority for the conclusions reached in the judgment entered.
It is therefore the order of this court that the motion for new trial filed by the plaintiff in this cause be and the same is hereby denied.
ROBERT M. HILL, District Judge.
For the reasons set forth in my dissenting opinion to the court’s opinion and judgment of July 3, 1972, I respectfully dissent to the order above entered denying plaintiff’s motion for a new trial.

. The court in Greyhound did mention one case involving interpretation of § 21C (c). In Washington, D.C. Store-Door Delivery, 27 I.C.C. 347 (1913), railroads attempted to discontinue free delivery of certain commodities in Washington, D.C., while continuing free delivery in Baltimore, Maryland. The Commission refused to permit withdrawal of Washington free delivery, holding that the proposal was prejudicial to that city. It permitted the railroad to discontinue free delivery in Washington only as to those classes of commodities for which the railroads did not provide free delivery in Baltimore. Thus the gravaman of the decision in Store-Door was discrimination.